Citation Nr: 0425069	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for spondylosis with 
spondylolisthesis, L5, S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
April 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  An unappealed rating decision of March 1966 denied a 
claim to reopen service connection for spondylosis with 
spondylolisthesis, L5, S1.

2.  Evidence received since the March 1966 rating decision is 
not so significant that it must be considered to fairly 
decide the underlying claim of service connection.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of service connection for spondylosis with 
spondylolisthesis, L5, S1.  38 U.S.C.A. §§ 1131, 5108 (West 
2002); 38 C.F.R. §§ 3.303, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the veteran hyper-extended his back 
during a basketball game while in high school in 1960.  He 
was diagnosed with spondylolisthesis, treated with bed rest, 
and remained asymptomatic until he again hyper-extended it 
when he fell over a sack of potatoes while in service.  The 
high school back injury was noted on physical examination at 
the beginning of recruit training in August 1963.  The 
veteran was hospitalized two weeks after the in-service 
hyperextension.  X-rays of the lumbosacral spine showed first 
degree spondylolisthesis at the L5-S1 level, and a minimal 
post-traumatic change in the superior plate of L2, which 
appeared to be the result of an old fracture.  The veteran 
was treated with bed rest, analgesics, muscle relaxants, and 
a program of flexion exercises and heat to the low back.  
Within about two weeks he was essentially asymptomatic and 
had been found by a Board of Medical Survey to be unfit for 
continued military duty due to spondylolysis L5 bilateral 
with first degree spondylolisthesis L5 on S1.  The Survey 
Board determined that this condition existed prior to 
enlistment and had not been aggravated by active military 
service.  The veteran was medically discharged from service 
in April 1964.  

The following year, in March 1965, the veteran filed a claim 
for service connection for back injury.  The claim was denied 
by a rating decision dated in April 1965 because the 
veteran's back condition pre-existed service and was not 
aggravated during service.  In March 1966 the veteran 
submitted a letter from J.A., M.D., which noted that the 
veteran was in convalescence following laminectomy and spinal 
fusion of L-4 to the sacrum, performed in February 1966, and 
would be unable to do any work for about seven months after 
the surgery.  Based on the submission of this new evidence, 
the RO reviewed the claim in March 1966, and disallowed it 
again because the new evidence did not warrant any change in 
the previous determination.  The veteran did not appeal 
either RO decision.  The March 1966 decision thus became 
final.  (The evidence at the time of the March 1966 rating 
decision consisted of the veteran's service medical records 
(SMRs) and the letter from Dr. J.A.)

In April 2001 the veteran submitted a request to reopen his 
service connection claim.  Evidence associated with the 
record thereafter included treatment records from the Carle 
Clinic and Carle Foundation Hospital, dated from September 
1983 through August 2000; treatment records from Christie 
Clinic, dated from July 1996 through January 1999; Social 
Security Administration (SSA) records; progress notes from 
the VA Medical Center (VAMC) at Danville, Virginia dated from 
May through September 2001; the record of a VA examination 
given at VAMC Danville; and the transcript of a June 2004 
Board hearing.  

Treatment records from the Carle Clinic and Carle Hospital 
show treatment primarily for rheumatoid arthritis and 
ulcerative colitis.  A CT scan in September 1983 showed 
bulging at L3-4 and L4-5.  A treatment record in October 1983 
notes complaints of low back pain with pain in both legs, 
which began when he strained his back when a toilet seat 
broke approximately four months earlier.  An x-ray showed 
solid L4-S1 fusion; a CT scan was within normal limits.  A 
treatment record dated in April 1989 recorded the veteran's 
history of back pain beginning with the high school 
hyperextension, and noted that there had been no further 
difficulty until approximately 10 years previous (1979).  

Treatment records from Christie Clinic show that the veteran 
complained in May 1998 of pain down the right leg and some 
low back pain.  The veteran denied any discrete episode of 
trauma, but reported that he did a lot of strenuous work, 
often lifting boxes or mail bags weighing as much as 75 
pounds.  On examination, lumbosacral tissues were minimally 
tender, and palpation over those areas did not reproduce his 
pain.  The examiner's impression was rheumatoid arthritis 
under good control, and current complaints more suggestive of 
a lumbar radiculopathy, perhaps at L4.  At a follow-up visit 
in July 1998, the veteran denied any recurrence of low back 
pain, and had not employed suggested weight restrictions and 
physical therapy because the pain was gone.

Records from SSA indicate that the veteran had been granted 
Social Security disability from June 2000 on a diagnosis of 
rheumatoid arthritis and other inflammatory 
polyarthropathies.  A disability determination examination 
given in November 2000 showed the dorsolumbar spine had 
normal curvature and no tenderness on palpation.  There were 
significant deficits in terms of range of motion, but no 
evidence of paravertebral muscle spasm.  The examiner's 
impression was arthritis, hypertension, and ulcerative 
colitis.  There was no mention of spondylosis or 
spondylolisthesis at L5, S1.  

Progress notes from VAMC Danville show complaints of and 
treatment for colitis, rheumatoid arthritis, benign prostatic 
hypertrophy, hypertension, erectile dysfunction, bronchitis, 
and new onset shortness of breath.  There was no mention of 
spondylosis or spondylolisthesis at L5, S1.

The veteran was afforded a VA examination at VAMC Danville in 
September 2001.  The examiner noted that the veteran gave his 
back history, beginning with the basketball injury in high 
school, and including the injury in service.  The veteran 
told the examiner that his biggest problem probably was his 
rheumatoid arthritis, with his knees and feet being the most 
bothersome.  His hands also gave him problems, but that was 
related more to cold damp weather causing aching and 
stiffness.  Regarding the back, the veteran told the examiner 
that it was pretty well taken care of, and did not give him a 
whole lot of problems anymore.  The veteran reported a 
limited range of motion throughout the spine.  The 
examination showed the veteran's posture was somewhat flexed 
at the hips, and gait was variable, with an obese waddle.  He 
stood flexed about 10 to 15 degrees at the hips.  With knees 
straight, he could bend forward getting his fingertips about 
to the knees; at that point, he complained of tightness and 
pain beginning throughout the low back.  While seated the 
veteran could flex the trunk forward about 30 degrees; he 
complained of pain from about L1 down to the sacrum.  No 
particular paraspinal tenderness was shown.  He could rotate 
the trunk bilaterally only about 25 degrees, and he 
complained of tightness and discomfort throughout the low 
back.  With side bending he complained of tightness.  The 
examiner's diagnosis was, inter alia, status post low back 
surgery.  

At a videoconference hearing conducted before the Board in 
June 2004, the veteran reiterated the history of his back 
symptoms.  He noted that spondylolisthesis was discovered 
after his basketball injury, and that he was told at the time 
that his fifth lumbar vertebra had not totally formed prior 
to birth.  He testified that he had been told that the 
condition would try to heal itself with cartilage, but that 
with certain movements it would be damaged, only to heal 
itself again.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The claim in 
the instant appeal was received in May 2001; consequently, 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001, governs this case.)

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not previously submitted to agency decision 
makers and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge, supra.  In determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

As noted above, the veteran's claim was denied in a rating 
decision dated in March 1966.  As a result, service 
connection for spondylosis with spondylolisthesis, L5, S1 may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The evidence added to the record since the March 1966 denial 
of service connection includes treatment records from the 
Carle Clinic and Carle Foundation Hospital; treatment records 
from Christie Clinic; SSA records; progress notes from VAMC 
Danville, Virginia; the record of a VA examination; and the 
transcript of the aforementioned hearing.  None of this 
evidence had been previously submitted to VA.  However, that 
portion which describes the history of the veteran's back 
problems prior to and during service is cumulative because 
such information was of record at the time of the March 1966 
rating decision.  Therefore, even though it was not 
previously submitted to VA, it is nonetheless considered not 
to be new under the regulation because it is cumulative and 
redundant.  

The treatment records from the Carle Clinic, the Carle 
Foundation Hospital, and Christie Clinic, SSA records, 
progress notes from VAMC Danville, and the record of the VA 
examination are not material because none of them bears 
directly and substantially upon the specific matter under 
consideration which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
This is so because none of this newly received evidence 
provides any evidence that the veteran's claimed disability 
was attributable to his military service.

The only additional evidence of record supportive of the 
veteran's claim of a current spondylosis with 
spondylolisthesis disability or an in-service aggravation of 
this pre-service back disability consists of the lay 
statements of the veteran himself as expressed in testimony 
at his hearing.  This, too, however, fails to meet the 
criteria for new and material evidence because the testimony 
is cumulative and redundant of the veteran's claims as 
originally submitted in 1965.

In sum, the newly received evidence does not tend to prove 
any aspect of the claim of service connection in a manner not 
already shown by the evidence that was available in March 
1966.  The evidence received since March 1966 is consequently 
not so significant that it must be considered to fairly 
decide the underlying claim.  38 C.F.R. § 3.156.  The claim 
is therefore not reopened.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) has been enacted.  The 
VCAA has left intact the requirement that new and material 
evidence be received in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108.  This is 
required before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of 
that claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).  Notwithstanding the 
above, the Board notes that the veteran was, in fact, 
apprised of the provisions of the VCAA in a correspondence in 
August 2001.  The Board also notes that the veteran was also 
apprised in the August 2001 correspondence of the requirement 
that new and material evidence be received in order to reopen 
a claim, and that it was his burden to submit such evidence.  
The notice provisions of the VCAA have therefore been met.


ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for 
spondylosis with spondylolisthesis, L5, S1, the appeal is 
denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



